Exhibit 99.2 Series A Convertible Preferred Certificate of Designations SOUTH TEXAS OIL COMPANY CERTIFICATE TO SET FORTH DESIGNATIONS, VOTING POWERS, PREFERENCES, LIMITATIONS, RESTRICTIONS, AND RELATIVE RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK It is hereby certified that: I.The name of the corporation is South Texas Oil Company. (the “Corporation”), a Nevada corporation. II.Set forth hereinafter is a statement of the voting powers, preferences, limitations, restrictions, and relative rights of shares of Series A Convertible Preferred Stock hereinafter designated as contained in a resolution of the Board of Directors of the Corporation pursuant to a provision of the Articles of Incorporation of the Corporation permitting the issuance of Preferred Stock by resolution of the Board of Directors (this “Certificate of Designation”): Series A Convertible Preferred Stock, $0.001 par value. 1.Designation: Number of Shares.The designation of said series of Preferred Stock shall be Series A Convertible Preferred Stock (the “Series A Preferred Stock”).
